department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b state c date d name of brand of software e name of for-profit f acronym name of corporation g corporation dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 do you qualify for exemption under sec_501 of the code do you qualify for exemption under sec_501 of the code facts you g were incorporated as a domestic nonprofit corporation pursuant to the statutes of the state of b on date c article ill of your articles of incorporation states this corporation is organized exclusively for charitable and educational_purposes more specifically such purposes include but are not limited to fostering and promoting assistance problem-solving training collaboration and cooperation among public and private k-12 educational organizations letter cg catalog number 47628k that are users of software known as the d student information system and sponsoring conferences and seminars to enhance the efficient and effective use of the d software by its member organizations article ii of your bylaws state the purpose of the g shall be to improve the efficiency and effectiveness of d products by e and to promote the sharing of information among its users by a the exchange of information among d users through personal relationships presentations discussions formal and informal meetings and publications b the presentation and investigations of problems and solutions for the benefit of all members c the improvement in the interface between members and e by establishing and prioritizing needs and requirements for inclusion into the d software or the proposing of additional systems and or subsystems d the development and promotion of professional standards within the d user community and e the conduct of other activities as the membership shall adopt notwithstanding any other provision of these bylaws the g shall not carry on any other activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 as now enacted or hereafter amended your articles of incorporation and bylaws describe that you are organized under sec_501 of the code however you submitted form_1024 application_for recognition of exemption under sec_501 requesting recognition of exemption under sec_501 of the code article iii sec_1 of the bylaws state the members of the g shall be those public and private k-12 educational organizations that are the signatory to a current license agreement with e to use d products and who pay dues to the organization in the manner imposed by the board_of directors’ article viii of your bylaws state that the board_of directors shall consist of seven directors identified as officers and regional directors officers are president vice president secretary and treasurer regional directors include an eastern director elected by members from the us eastern time zone a central director elected by members from the us central and mountain time zone and a western director elected by members from the us pacific time zone a representative of e shall sit on the board_of directors as a non-voting member and shall not be counted for purpose of constituting a quorum you have activities in the following two areas provide an annual three day conference in may for public and private k-12 schools using the d student information system the purpose of this activity is to exchange information through presentations discussions meetings and trainings to become more familiar with the software product the software developers also demonstrate new letter cg catalog number 47628k enhancements and features of their upcoming release an annual general membership meeting is held to elect new officers and vote on any items brought forth by the board_of directors maintain a website as a tool for communication and problem solving this site provides information on the upcoming f conference email addresses of current board members and a link to the community forum the forum provides a place for ongoing collaboration among d users as well as the opportunity to access presentation documentation from previous year’s conferences it provides a vehicle for surfacing technical and operational issues of concern to the entire d user community and the software developers it acts as a clearinghouse for elevating problems and soliciting advice from users who may have encountered the problem and found a solution earlier the website is maintained by a webmaster revenues will come from conference fees and membership dues expenditures are for conference expenses and miscellaneous administrative costs law issue sec_501 of the internal_revenue_code provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual of the income_tax regulations state that an sec_1_501_c_6_-1 association of persons having some common business interests the purpose of which is to a regular business of a kind ordinarily promote such common interest and not to engage in carried on for profit the regulations further state that the activities of a business league should be directed to the improvement of business conditions in one or more lines of business rather than the performance of particular services for individual persons an organization whose a regular business of a kind ordinarily carried on for profit even purposes are to engage in though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league a business league is revrul_58_294 1958_1_cb_244 holds that an association of licensed dealers in a certain type of patented product did not qualify as a business league where the association owned the controlling_interest in the corporation holding the basic patent was engaged mainly in furthering the business_interest of its member dealers and did not benefit people who manufactured competing product of the same type covered by the patent revrul_67_77 1967_1_cb_138 holds that an association of dealers selling a particular make of automobile which engaged in financing general advertising campaigns to promote the sale of that particular make was held not exempt because it was performing particular services for its members rather than promoting a line_of_business ie the automotive industry as a whole membership in the organization was restricted to dealers who held franchises for the sale of the automobiles designated in the area restriction of membership precludes exemption under sec_501 of the code letter cg catalog number 47628k the holding also states that an organization applying for exemption under sec_501 of the code should have activities that are directed toward the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services which are not entitled to exemption under sec_501 c b rev_rul holds that a non-profit organization whose members represent diversified businesses that own rent or lease digital computers produced by various manufacturers and that is organized to improve the efficiency of its members’ use of computers qualifies for exemption under sec_501 for the code revrul_74_147 states that the common business_interest of the members of the organization is their common business problem concerning the use of digital computers the primary objective of the organization is to provide a forum for the exchange of information that will lead to the more efficient utilization of computers by its members and other interested users and thus improve the overall efficiency of the business operations of each rul 1983_2_cb_95 holds that an organization whose members represent or lease computers produced by a single computer the rev diversified businesses that own rent manufacturer does not qualify for exemption under sec_501 for the code organization in this rev_rul is distinguishable from the one described in revrul_74_147 all members of both organizations have a common business_interest concerning the use of the organization in revrul_74_147 directs its activities to users of computers computers its made by diverse and competing manufacturers while the activities to users of computers made by one manufacturer by directing its activities only to the users of brand m computers the instant organization is directing its activities towards the improvement of business conditions in only segments of the various lines of business to which its members belong instant organization directs 440_us_472 holds that an association of a particular brand name of muffler dealers does not qualify for exemption because the association is not engaged in the improvement of business conditions of a line_of_business in 667_fsupp_250 d c md the court holds that an organization that serves the needs of users of a specific brand of computer promotes only a segment of a line_of_business and is not exempt under sec_501 in 948_f2d_360 cir the court concluded that an association of computer users does not qualify for exemption under sec_501 because it essentially benefits users of ibm equipment in general an organization that applies for recognition of exemption has the burden of proving that it clearly meets all the requirements of the particular section of the code under which it has applied see 318_f2d_632 7th cir and 312_f2d_203 8th cir issue sec_501 of the code provides in part for the exemption from federal_income_tax of letter cg catalog number 47628k corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_74_116 1974_1_cb_127 holds that an organization whose membership is limited to organizations that own rent or use a specific type of computer and whose activities are designed to keep members informed of current scientific and technical data of special interest to them as users of the computer is not exempt under sec_501 application of law issue you are not as described in sec_501 of the code because you are not organized and operated as a business league you are not as described in sec_1_501_c_6_-1 of the regulations because your activities are directed to the performance of particular services for the benefit of a particular software maker rather than the improvement of business conditions of one or more lines of business you are similar to the organizations described in revenue rulings and in that your activities are geared to members that are signatory to a current license agreement with only e you were established so that users of d products could collaborate share information of problems and work together with e to enhance future development of the software users accomplish relationships presentations discussions formal and informal meetings publications and the d forum your members are limited to only those that are the signatory to a current license agreement with e to use d products your activities are distinguishable from those described in revrul_74_147 because you serve the needs of the users as well as the maker of only d a specific brand of software you are engaged mainly in furthering the business_interest of your members using d products owned by e your membership is made up of public and private k-12 educational organizations that use only d products therefore you promote only the segment of a line_of_business and not improvement of business conditions of the industry as a whole you are similar to those entities described in national muffler dealers association supra national prime users group inc supra and guide international corporation supra your activities serve members who use only d products that are owned by one company e you serve particular services toward one software maker which does not represent one or more lines of business line_of_business thus you are not engaged in the improvement of business conditions of a letter cg catalog number 47628k according to the findings in kenner vs commissioner supra and cleveland coral practical college vs commissioner supra you have the burden of proving that you satisfy the requirements of the particular exemption statute whether you meet this requirement is a question of fact the facts demonstrate that your primary activities serve the maker of a particular brand of computer_software thus you do not satisfy the requirements under sec_501 issue you are not as described in sec_501 of the code because you are not operated exclusively for charitable educational or other exempt purposes you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is devoted to non-exempt purposes you are similar to the organization described in revenue rulings your school members be familiar with and improve the efficiency and effectiveness of the use of d products your activities do not negate the fact that in form and substance you provide a forum for the sharing of information among current users of a certain brand of computer_software thus you are not organized and operated exclusively for charitable and educational_purposes as described in sec_501 although you help applicant’s position you state that you meet the requirements of sec_501 of the code and that the group does not recommend any product versus another additionally each participating group is attending to improve all lines of operations within its organization that utilize the subject computer applications service response to applicant’s position even if you do not recommend one product over another you are established so that users of d could collaborate share information of problems and work together with e to enhance future developments of d software you are not engaged in the improvement of business conditions of a line_of_business you do not qualify for exemption because you essentially benefit the users of only d products and e which owns the trademark and patent in d you limit your services to only users of one brand of computer_software you help to provide a competitive advantage to e and to its customers at the expense of e competitors and their customers that may use other brands of computer_software your primary activity is to promote the common business interests of users of one particular brand of computer_software and its maker therefore you do not qualify for exemption from federal_income_tax as a business league under sec_501 of the code or as an educational_organization under sec_501 letter cg catalog number 47628k conclusion based on the facts you have provided us in your application_for exemption you are not operating in accordance with c you also do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include n o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47628k if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47628k
